89 F.3d 826
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.John Andrew GRAVES, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-2203.
United States Court of Appeals, Second Circuit.
Nov. 21, 1995.

Appeal from the United States District Court for the Northern District of New York (Thomas J. McAvoy, Chief Judge).
APPEARING FOR APPELLANT:John Andrew Graves, pro se.
APPEARING FOR APPELLEE:Bernard J. Malone, Jr., Assistant United States Attorney for the Northern District of New York, Albany, New York.
Before LUMBARD, MAHONEY and LEVAL, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Northern District of New York and was taken on submission.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.


3
Petitioner-Appellant John Andrew Graves appeals from an order dated March 11, 1995, of the United States District Court for the Northern District of New York that denied his petition for a writ of habeas corpus brought pursuant to 28 U.S.C. § 2255.  Graves had previously pled guilty to conspiring to transport and receive stolen goods through interstate commerce in violation of 18 U.S.C. § 371.  We affirm substantially for the reasons stated in the memorandum decision and order of the district court.  See Graves v. United States, 878 F.Supp. 409 (N.D.N.Y.1995).  We add only that the district court was fully justified in declining to hold an evidentiary hearing on Graves' petition because "the motion and the files and records of the case conclusively show that the prisoner is entitled to no relief." § 2255.